Title: To James Madison from Jane Baird, 22 February 1817
From: Baird, Jane
To: Madison, James



Dr. Sir
Near Pittsburgh, Feby: 22d: 1817.

I have been anxiously waiting, with a hope, that something would be done, by application I have made to different persons through our government, for the relief of my dear husband who is now a prisoner in New-Spain.  He went from St. Lewis in the year 1812.  I am now, with seven children, living near Pittsburgh, in a condition of mind not to be described.  I am informed you have an amiable Lady for a wife.  To her I appeal.  She, perhaps, may be able to convey to you some idea of the distraction of my mind, when I reflect upon the situation of a beloved husband, a prisoner in a strange land, bereaved of every comfort and deprived of the sight of his wife and helpless family for such a length of time.  To her then, I appeal, and if compassion inhabits her bosom, she will entreat you to do all that can be done for the relief of an unfortunate wife whose feelings none but a wife can realize.  Oh, Sir, in the multiplicity of your business neglect not the supplications of the unhappy.  So, may they, in their petitions at the throne of peace call down benedictions on you and yours.  So prays your unfortunate supplicant

Jane Baird

